Citation Nr: 0941937	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-34 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include bronchitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty for training from 
November 1986 to March 1987, and served on regular active 
duty from February 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

In September 2009, the Veteran and her mother testified 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.  

Although the Veteran has filed a claim for service connection 
for bronchitis, in light of the most recent case law, the 
Board reframed the issue as shown on the title page of this 
decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (Feb. 17, 
2009) (In construing a claim, the Board must consider any 
disability that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; 
the symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim).

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
her part.  


REMAND

The Veteran is seeking entitlement to service connection for 
bronchitis.  

In general, service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
during active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during such 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2009).  In addition, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110.   Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

At the September 2009 Travel Board hearing, the Veteran 
testified that she had no respiratory problems during her 
periods of active duty for training or regular active duty.  
Indeed, the service treatment records do not contain any 
complaints or treatment related to a respiratory disability.  
In this regard, the service treatment records reflect that 
the Veteran reported having childhood asthma at her entrance 
examination in April 1986.  See also January 1987 Record of 
Dental History.  However, at the September 2009 Travel Board 
hearing, the Veteran and her mother testified that she was 
not diagnosed with or treated for asthma as a child.  The 
Veteran stated that she is not sure why she indicated that 
she had asthma as a child and explained that she must have 
been thinking of her cousin who had asthma.  The Veteran also 
testified that she was unable to obtain treatment records 
from her pediatrician, Dr. W., because he retired in 2007.  
History provided by the Veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  

While the Veteran is not shown to have manifested a 
respiratory disability during service, review of the record 
reveals that the Veteran was diagnosed with bronchitis in May 
1991, seven days after she was separated from service.  At 
that time, the Veteran presented for treatment in the 
emergency room complaining of her chest hurting, a 
nonproductive cough, and headache that had gotten 
progressively worse over the previous two days.  After 
examination, including chest X-ray, the diagnosis was 
bronchitis and the Veteran was given medication.  

The Veteran testified that her symptoms eventually tapered 
off after a week but returned about eight to nine months 
later in January or February, which she treated herself.  She 
testified that the worst symptoms lasted for two to three 
weeks, but symptoms continued to linger until May.  The 
Veteran testified that she eventually sought treatment at Oak 
Cliff Family Medical Center, where she was diagnosed with 
chronic obstructive pulmonary disease (COPD), and also 
received treatment from the VA Medical Center (VAMC) in 
Dallas, Texas.  Review of the post-service medical evidence 
reveals the Veteran has been variously diagnosed with 
bronchitis, asthma, acute sinusitis, allergic rhinitis, and 
COPD.  See private medical records from Methodist Medical 
Center and Oak Cliff Family Health Care dated from 1991 to 
2004; see also VA outpatient treatment records dated from 
2002 to 2009.  

The Veteran has asserted that she believes her current 
respiratory disability is related to her military service.  
Specifically, the Veteran has asserted that, during her 
period of regular active duty, she worked as a mental health 
technician at Carswell Air Force Base where she gave 
immunizations to service members and assisted with other 
duties.  The Veteran has asserted that her respiratory 
problem may be related to her exposure to service members who 
were returning from or being sent to various locations 
following Desert Storm.  

The Board notes, however, that there is no medical evidence 
or opinion of record that identifies the etiology of the 
Veteran's respiratory disability.  

Under the VCAA, VA is obligated to provide an examination 
where the record contains competent evidence that the 
claimant has a current disability, the record indicates that 
a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A (West 2002); see also McClendon, supra.  

In this case, the evidence shows the Veteran has a current 
diagnosis of bronchitis, which was diagnosed one week after 
service.  There is also competent evidence of continuity of 
symptomatology since service as the Veteran has testified 
that she has had respiratory symptoms at various times since 
service.  However, the Board notes the Veteran has not been 
afforded a VA examination in conjunction with this claim and 
there is no medical opinion of record which provides a 
competent opinion as to the likelihood that the Veteran's 
current respiratory disability is related to her military 
service.  Given the proximity of the Veteran's diagnosis to 
her military service and her reports of continued symptoms 
since service, the Board concludes that the Veteran should be 
afforded a VA examination in order to determine the 
likelihood that her current respiratory disability is 
etiologically related to service.  38 C.F.R. § 3.159(c)(4) 
(2009); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding 
that a medical examination should be afforded unless there is 
"no reasonable possibility" that an examination would aid 
in substantiating the veteran's claim).  Therefore, the Board 
finds that a remand for a medical examination and opinion is 
necessary in order to render a fully informed decision.  

VA treatment records dated in January and March 2009 indicate 
that the Veteran is receiving benefits from the Social 
Security Administration (SSA).  Records associated with the 
SSA claim have not yet been procured.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  Schedule the Veteran for a VA 
examination to determine whether there 
is a causal nexus between her current 
respiratory disability and active 
military service.  All indicated tests 
and studies should be conducted, and 
all findings described in detail.  The 
claims file must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review is accomplished.

a.	A diagnosis of any current 
respiratory disability should be made 
and the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 
50 percent) that any current 
respiratory disability is related to 
the Veteran's active service.

b.	In answering the question above, 
the examiner is requested to consider 
the medical evidence of record, 
particularly the findings in the May 
1991 emergency room record, and 
determine the likelihood that the 
Veteran's respiratory problems were 
incurred in or otherwise related to her 
military service, given that bronchitis 
was diagnosed one week after she was 
separated from service.  

c.	Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

d.	If it cannot be determined whether 
the Veteran's respiratory disability is 
related to her active service, on a 
medical or scientific basis and without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

3.   Thereafter, the issue on appeal 
should be readjudicated.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and her representative should 
be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


